Title: To Thomas Jefferson from Thomas Appleton, 4 January 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 4th. of January 1805
                  
                  I had the honor of addressing you on the 24th. of December by the ship Minerva Captn. McCray for New York, covering at the same time a letter from Mr. Mazzei since which, I have received the garden: seeds from Malta I then mentioned, and now forward them herewith.
                  I have not receiv’d any particular directions as to their cultivation, but I am told generally that the fruits they produce are of extraordinary size and flavour; in an especial manner the Cauliflowers, which come to the enormous weight of 25℔. or 30℔.—The pumkins are from 3 to 4 feet in length, and half as much in circumference.—The winter: melons are gathered in Malta about the beginning of September, and laid in dry chambers until they ripen which takes place in december or january; in short, they follow each other in their maturity in the manner of our winter: pears—however, I ought to observe that they do not arrive to quite half the dimensions of the summer: melon, but I am assured by a Maltese gentleman of my Acquaintance here that they are far superior in flavour to any other species.
                  The four kinds of seeds contained within are the winter: melon, summer melon, long pumpkin, and the long: Cauliflower.—The vessel by which these are conveyed to you, being first to touch at Marseilles, and afterwards destined for Newbury: port, I have thought proper to defer sending the Nino del Carmine until the departure of a vessel for New York in the beginning of february—
                  accept Sir the assurances of the high respect with which I am your devoted Servant
                  
                     Th: Appleton 
                     
                  
               